Citation Nr: 9920040	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for gout.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right wrist, to include arthritis.

3.  Entitlement to a compensable evaluation for chronic low 
back pain.

4.  Entitlement to a compensable evaluation for the residuals 
of an injury to the right shoulder.

5.  Entitlement to a compensable evaluation for a hiatal 
hernia with reflux esophagitis.

6.  Entitlemnent to an increased evaluation for the residuals 
of a right knee injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970, and from March 1975 to March 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Pittsburgh, Pennsylvania.  That decision 
granted service connection for gout, the residuals of a right 
shoulder injury, the residuals of a fracture of the right 
wrist, a right knee injury, chronic low back pain, and a 
hiatal hernia with reflux esophagitis.  Each condition was 
noncompensably rated and the veteran appealed.

In October 1993, an RO Hearing Officer granted a 10 percent 
disability rating for the veteran's knee disability.  Because 
this was not a total grant of benefits, the appeal was 
continued.  Then in March 1997, after reviewing the claims 
folder, the Board remanded the claim to the RO for the 
purpose of determining whether the veteran desired a personal 
hearing before a Board member.  The veteran notified the RO 
and the Board that he no longer favored a hearing, and the 
claim was returned to the Board for appellate review.
 

REMAND

The veteran has now come before the Board requesting an 
increased evaluation for several disabilities.  A review of 
the claims folder indicates that the veteran's conditions, 
disabilities, and diseases were last examined in early 1994 - 
over five years ago.  The Board believes that the record does 
not adequately reveal the current state of the veteran's 
service-connected disabilities nor does it clarify what 
conditions the veteran presently has.  The Board believes 
that such information is necessary prior to adjudicating the 
veteran's claim and thus, the claim will be remanded to the 
RO for the purpose of obtaining additional medical 
information.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that 38 C.F.R. 
§§ 4.40, 4.45 (1998) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

In the appeal before the Board, the veteran's wrist, back, 
knee, and shoulder may be classified under limitation of 
motion.  Moreover, the veteran has insinuated that these 
conditions induce pain and discomfort.  Therefore, based on 
the instructions given by the Court in DeLuca, the RO must 
discuss the effect of pain on the veteran's disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran is to be afforded a 
special orthopaedic examination for the 
purpose of ascertaining the current 
severity of the veteran's service-
connected right shoulder, right wrist, 
lower back, and right knee.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The report of the examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the wrist, 
shoulder, back, and knee in accordance 
with 38 C.F.R. §§ 4.40 and 4.45 (1998).

The claims folder and this Remand are to 
be made available to the examiner for 
review before the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The veteran is to be afforded a 
special gastrointestinal examination for 
the purpose of ascertaining the current 
nature and extent of his service-
connected hiatal hernia with reflux 
esophagitis.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.  The 
claims folder and this Remand are to be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO should arrange for a VA 
examination of the veteran by a 
rheumatologist in order to determine 
whether the veteran has active gout and 
the joints and body parts affected by 
this condition.  Any indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


